Citation Nr: 1441566	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12 08-077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to March 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's claim for service connection and assigned a 10 percent rating.

Though the Veteran is not working, the evidence indicates that he retired in 2009.  The Veteran has no interest in returning to work and he has not contended that his PTSD renders him unable to find gainful employment.  A claim for a TDIU has not been raised by the record and will not be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

Over the course of the entire appeal period, the Veteran has displayed few PTSD symptoms and they have been, at worst, transient.   They have not resulted in any significant occupational or social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in September 2013; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  The examination report contained sufficient information to rate the Veteran under the applicable diagnostic code.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Initial Rating for PTSD

Legal Framework

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Since the issue in this case is entitlement to an increased rating, the present level of  disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  Id. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Higher ratings are warranted for more serious manifestations which are not present in this case.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  The diagnosis of a mental disorder should conform to DSM-IV.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  

GAF scores ranging between 71-80 denote no more than slight impairment in social functioning, with transient and expectable reactions to psychological stressors.  GAF scores ranging between 61 and 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Facts and Analysis

The Veteran underwent a VA examination in September 2010.  The examiner assigned the Veteran a GAF score of 75.  The examiner found that the Veteran's social functioning is impacted by PTSD symptoms including occasional anxiety, some sleep disturbance, verbal outbursts, and mild memory problems.  The Veteran's occupational functioning was impacted by PTSD symptoms including verbal outbursts and verbal altercations with co-workers.  The examiner also found the symptoms of hyperarousal, avoidance of trauma-related stimuli, a history of substance abuse, and re-experiencing of trauma from his time in Vietnam. 

Despite these symptoms, the examiner discovered that the Veteran does have a good marital and social life.  The Veteran has been married to his second wife since 1975; his verbal outbursts affected their relationship at first but it has been better recently.  The Veteran has friends with whom he maintains weekly to monthly contact, and he bowls in two different leagues.  The Veteran also has four adult children with whom he enjoys spending time.

In March 2011, the RO service-connected the Veteran for PTSD and assigned him a rating of 10 percent.  The Veteran has appealed this initial rating, indicating both that he disagrees with the initial rating and that his symptoms worsened.  In the Veteran's April 2011 notice of disagreement, the veteran complains of sleep problems (caused by dreams recalling his Vietnam service), memory problems, and occasional depression.  In the Veteran's March 2012 VA Form-9, he claims approximately 1-3 panic attacks per week, mild memory impairment, occasional depression, and avoidance of trauma-related stimuli.

The Veteran has exclusively used the Kansas City, MO, VA Medical Center (VAMC) for all his medical needs, and the Board has reviewed his entire medical record from that facility.  

In May 2009, May 2010, February 2012, and March 2013 (on two occasions), the Veteran underwent PHQ-2/depression screens in conjunction with trips to VAMC for non-mental health related disabilities.  The Veteran scored 0 on all five of these screens, indicating no depression.  

The Veteran underwent his most recent VA examination in September 2013.  The Veteran stated he has been married for 33 years but his satisfaction with his relationship has declined.  He states that his wife regularly accuses him of infidelity and verbally and physically abuses him.  They also argue over finances.  The Veteran reported that his anger issues mostly relate to his marital discord and financial strain.  He denied significant periods of depressed mood currently or in the past.  The Veteran stated that he still bowls twice weekly in a league.  The Veteran has socialized less with friends over the years, but he attributes this to the fact that his family and life keep him very busy.  The Veteran is close with his 9 grandchildren and enjoys spending time with them.

The examiner found that the veteran no longer met the minimum criteria for a diagnosis of PTSD.  He assigned a GAF score of 77.  

He noted that the Veteran does not persistently re-experience any traumatic event.  While the Veteran avoids dealing with his marital issues, he meets only 1 out of 3 avoidance criteria required for an avoidance cluster.  The Veteran meets 2 hyperarousal symptoms; however, the Veteran related his irritability and anger to marital discord and his sleep disturbance to nocturia, rather than hyperarousal or re-experiencing symptoms.  

The Veteran completed the Beck Depression Inventory II.  He scored a 13, indicating minimal depressive symptoms.  

The examiner found that the Veteran's marital discord is not impairing his social or occupational functioning or activities of daily living.  He determined that the Veteran's only symptom related to PTSD is mild memory impairment.  

The examiner concluded that the Veteran does not meet the minimum criteria for PTSD, nor does he meet the criteria for any other psychological disorder.
Along with his waiver for expedited processing, in October 2013 the Veteran sent the VA a document indicating he had started to participate in group therapy in a "PTSD, Anger, & Relationship Group." 

The evidence shows that, over the course of the entire appeal period, the Veteran's symptoms, at worst, more closely approximate those described by the 10 percent rating.  Despite the Veteran's April 2011 and March 2012 claim of increasing severity in his PTSD symptoms, his treatment records from January 2011 up to his VA examination in September 2013 show no symptoms of PTSD or depression.  At his September 2013 VA examination, the examiner found that the only symptom attributable to PTSD is mild memory impairment.  

The Veteran stated that he does have marital discord, however the examiner found it is not impairing his social or occupational functioning or activities of daily living.  The Veteran's GAF score increased to 77 from 75, the initial score from his September 2010 VA examination. A GAF score of 77 indicates his symptoms are transient and expectable reactions to psychological stressors; and there is no more than slight impairment in social and occupational functioning. 

A 30 percent rating is not warranted as the Veteran's symptoms do not equal or approximate those described by the 30 percent rating criteria.  Both the VAMC screens and the VA examination found the Veteran is not depressed.  He does not regularly or currently have panic attacks, suspiciousness, or chronic sleep impairment.  The Veteran's only symptom suggestive of a 30 percent rating is mild memory impairment.  The examiner determined his other symptoms of irritability and sleeplessness to be related to his marital discord, not his PTSD, and to be transient.  The examiner concluded that the Veteran no longer even meets the minimum criteria for a diagnosis of PTSD.  

The Veteran's disability does not warrant an extraschedular rating.  His service-connected PTSD results in no more than mild memory loss; no other manifestations are present.  The rating criteria reasonably describe the Veteran's disability level.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected PTSD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial disability rating in excess of 10 percent for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


